DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 07/13/2022, with respect to the rejection(s) of claim(s) 1 – 10, 11 and 14 – 20 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suarez et al., Savchenko et al. and Bally et al. (see rejections below).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8, 9, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suarez et al. (hereinafter Suarez, US 20170180346).

Regarding claim 1, Suarez discloses:
a method of customizing deployment and operation of services in container environments (at least ph. [0021] indicates that a container with the specific image layers may be provided for a specified request), the method comprising: 
receiving, at an API registry, a property for a service that is or will be 
encapsulated in a container that is or will be deployed in a container environment (at least ph. [0041] – [0043] indicate that an API for the container registry is utilized where the registry front-end service is a set of the APIs and that the service as per ph. [0021] is provided by the image layers for the container obtained from the registry herein and note that these resources and services have their own distinct attributes/properties where at least ph. [0033] and [0046] – [0047] describe the manifest as within the container that contains metadata and other information about the container (i.e. this then discloses various properties of the container and the service related to it)); 
determining, by the API registry, that the property for the service affects the deployment of the service to the container environment (ph. [0041] – [0043] indicate that the registry front-end service can be configured to utilize one or more other services and resources, and as mentioned above, since the registry front-end service is a set of APIs then the registry front-end service is the API registry, and as such it determines the resources and services (and therefore their effects on the deployment of the service to be performed as per at least ph. [0021] and its respective container environment and ph. [0044] discloses that the metadata in the manifest indicates that the metadata/data/properties may be modified… marked as inaccessible, which affects the ultimate state of the deployment/performing for the service); 
in response to determining that the property affects the deployment of the service, deploying the service based at least in part on the property (as mentioned in the combination of at least ph. [0021] and [0041] – [0042] above, the different services and resources will be selected / determined to perform / deploy the main service and it is clear that how and how effective the service will be performed is dependent on the other services and resources that were determined to be used to accomplish the given task, for instance if data has been made inaccessible as per at least ph. [0044] describes for the manifest, that will affect how that now inaccessible property and its related service are deployed/performed).

Claim 8 is a non-transitory computer-readable medium version of claim 1 and is similarly rejected where the Suarez reference requires at least one such medium in order to accomplish its disclosed functions and wherein the client library is disclosed by the service container established in at least ph. [0021] and ph. [0041] – [0043] by the different services and resources that will be made available to service the client request. 

Regarding claim 15, Suarez discloses:
a system comprising:
one or more processors; and 
one or more memory devices comprising instructions that, when executed by the one or more processor, cause the one or more processor to perform operations (at least Fig. 1 and ph. [0021] – [0031] disclose a system that requires at least one processor and at least one memory device that utilizes software instructions executed by such at least one processor to implement the features disclosed throughout the reference) comprising: 
receiving, at an API registry, a property for a service that is or will be 
encapsulated in a container that is or will be deployed in a container environment (at least ph. [0041] – [0043] indicate that an API for the container registry is utilized where the registry front-end service is a set of the APIs and that the service as per ph. [0021] is provided by the image layers for the container obtained from the registry herein and note that these resources and services have their own distinct attributes/properties where at least ph. [0033] and [0046] – [0047] describe the manifest as within the container that contains metadata about the container (i.e. this then discloses various properties of the container and the service related to it)); 
determining, by the API registry, that the property for the service affects how the calls to the service are handled to the container environment (ph. [0041] – [0043] indicate that the registry front-end service can be configured to utilize one or more other services and resources when a request/call for the services is made, and as mentioned above, since the registry front-end service is a set of APIs then the registry front-end service is the API registry, and as such it determines the resources and services and at least ph. [0044] discloses that the metadata in the manifest indicates that the metadata/data/properties may be modified… marked as inaccessible, which indicates how the calls made to the service are handled by the service for later processing); 
in response to determining that the property affects the calls to the service are handled, handling the calls to the service based at least in part on the property (as mentioned in the combination of at least ph. [0021] and [0041] – [0042] above, the different services and resources will be selected / determined to perform / deploy the main service as a result of a request/call and it is clear that how effective the service will be performed is dependent on the other services and resources that were determined to be used to accomplish the given task, for instance if data has been made inaccessible as per at least and at least ph. [0044] discloses that the metadata in the manifest indicates that the metadata/data/properties may be modified… marked as inaccessible, which indicates how the calls made to the service are handled by the service for later processing).

Regarding claim 2, the rejection of claim 1 is incorporated and Suarez discloses:
the property comprises code that is executed by the API registry (programming instructions/code is required for the registry front-end service / API registry to utilize the other services and resources to accomplish its task as per at least ph. [0041] – [0043]).

Regarding claim 3, the rejection of claim 1 is incorporated and Suarez discloses:
the property comprises flags that are used by the API registry to select predefined processes to execute (at least ph. [0043]  - [0044] disclose that the key management service (and therefore their respective keys as well as tag information are used in the other services and resources selection process).

Regarding claim 4, the rejection of claim 1 is incorporated and Suarez discloses:
determining, by the API registry, whether the property for the service affects the deployment of the service to the container environment comprises: 
determining that the property indicates that the service should be deployed to the container environment such that it has high availability (at least ph. [0031] discloses that the containers only have access to resources (as mentioned above in claim 1 that the other services and resources provide the different characteristics/properties to the overall service) available to their own container namespace, therefore, with respect to the container to perform the task as per at least ph. [0021] the resources are absolutely / highly available).  

Regarding claim 5, the rejection of claim 4 is incorporated and Suarez discloses:
deploying multiple containerized instances of the service to the container environment (the service described in at least ph. [0021] may be performed on any number of different requests that would require any number of specified containers to be created and used/deployed to deal with the different requests).

Regarding claim 6, the rejection of claim 1 is incorporated and Suarez discloses:
the container environment comprises a plurality of services encapsulated in containers (ph. [0041] – [0043] as already discussed establishes that the services may utilize any number of other services and resources within its own container to accomplish the task / service requested as per at least ph. [0021]).

Regarding claim 9, the rejection of claim 8 is incorporated and Suarez discloses:
determining that the property indicates that the service requires end-to-end encryption (at least ph. [0069] discloses the system providing end-to-end container encryption when necessary).

Regarding claim 11, the rejection of claim 8 is incorporated and Suarez discloses:
determining that the property indicates that calling services should log usage of the service (at least ph. [0041] - [0043] indicate that the service may be logged using the logging service when this is one of the services utilized by the container registry front-end service (and as it was determined in those instances to use this logging service as it was selected in those services it was a property that was determined to include).

Regarding claim 17, the rejection of claim 16 is incorporated and Suarez discloses:
generating, by the API registry, a containerized instance of the service in response to receiving an indication that a calling service will send a request to the service (as at least ph. [0021] and ph. [0041] – [0043] indicate that the client call service may use any number of services and resources via the container registry front-end service/API to service the client call when it receives the call).

Regarding claim 18, the rejection of claim 15 is incorporated and Suarez discloses:
an API definition comprising:
	an endpoint of the service in the container environment; and
	one or more API functions (at least ph. [0042] disclose that the container registry front-end service contains endpoints and APIs (and therefore, as the APIs is plural multiple API functions are present).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suarez in view of Savchenko et al. (hereinafter Savchenko, US 7,822,826).

Regarding claim 7, the rejection of claim 1 is incorporated and Suarez discloses:
the API registry is deployed as a service in the container environment (see at least ph. [0041] – [0043] that shows that the API registry / container registry front-end service is utilized in the system which is a container using system/environment).
Suarez does not expressly disclose, however, Savchenko discloses:
the API registry is deployed as a service encapsulated in a container (col. 23 ln. 12 – 23 discloses that containers may also used as the means of accessing APIs (thereby they are encapsulated by the container).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Suarez, by the teachings of Savchenko in order to provide a safer means of accessing APIs without the risk of co1ntaminating other programming code / tasks.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suarez in view of Bally et al. (hereinafter Bally, US 20160092344).

Regarding claim 14, the rejection of claim 8 is incorporated and Suarez discloses the API registry, Suarez does not expressly disclose, however, Bally discloses:
the API is available to:
services in development in an Integrated Development Environment (IDE) (see at least ph. [0023] indicating that API available using an IDE); and services already deployed in the container environment (see at least ph. [0048]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Suarez, by the teachings of Savchenko in order to “deploying the developed API to an API provider productive for productive use.”  (Bally ph. [0003]).

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suarez in view of Well-Know Teaching in the Art. (hereinafter WKT) of which Examiners Notice is taken.

Regarding claim 20, the rejection of claim 15 is incorporated and Suarez discloses:
determining that the property indicates that the service should be time-limited when calls are made to the service in the container environment (see at least ph. [0078]).
Suarez does not expressly disclose, however, WKT discloses:
using rate limited access for services.
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Suarez, by the teachings of WKT in order to have a means of charging clients for services relative to the amount of use the client makes of the service.
Allowable Subject Matter
Claims 10, 12, 13 and 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194